

116 S3267 IS: Making Americans Know about Excessive spending through Commonsense Efforts to Notice and Target Shenanigans Act
U.S. Senate
2020-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3267IN THE SENATE OF THE UNITED STATESFebruary 11, 2020Ms. Ernst (for herself and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide adequate information about excessive Federal spending, and for other purposes.
	
 1.Short titleThis Act may be cited as the Making Americans Know about Excessive spending through Commonsense Efforts to Notice and Target Shenanigans Act or the MAKE CENTS Act.
 2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Title I—Billion Dollar BoondogglesSec. 101. Annual report.Title II—Cost Openness and Spending TransparencySec. 201. Disclosure requirements for recipients of Federal funds.Title III—End-of-Year Fiscal ResponsibilitySec. 301. Definitions.Sec. 302. Requirements for Executive agency spending at the end of a fiscal year.Title IV—No Budget, No PaySec. 401. Definition.Sec. 402. Timely approval of concurrent resolution on the budget and the appropriations bills.Sec. 403. No pay without concurrent resolution on the budget and the appropriations bills.Sec. 404. Determinations.Sec. 405. Effective date.Title V—No Budget, No RecessSec. 501. No budget, no recess.Sec. 502. Completion of House action on regular appropriations bills. IBillion Dollar Boondoggles 101.Annual report (a)DefinitionsIn this section—
 (1)the term covered agency means— (A)an Executive agency, as defined in section 105 of title 5, United States Code; and
 (B)an independent regulatory agency, as defined in section 3502 of title 44, United States Code; (2)the term covered project means a project funded by a covered agency—
 (A)that is more than 5 years behind schedule; or (B)for which the amount spent on the project is not less than $1,000,000,000 more than the original cost estimate for the project; and
 (3)the term project means a major acquisition, a major defense acquisition program (as defined in section 2430 of title 10, United States Code), a procurement, a construction project, a remediation or clean-up effort, or any other time-limited endeavor, that is not funded through direct spending (as defined in section 250(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c)).
 (b)RequirementNot later than 1 year after the date of enactment of this Act, the Director of the Office of Management and Budget shall issue guidance requiring covered agencies to include, on an annual basis in a report described in paragraph (2) of section 3516(a) of title 31, United States Code, or a consolidated report described in paragraph (1) of such section, information relating to each covered project of the covered agency, which shall include—
 (1)a brief description of the covered project, including— (A)the purpose of the covered project;
 (B)each location in which the covered project is carried out; (C)the contract or award number of the covered project, where applicable;
 (D)the year in which the covered project was initiated; (E)the Federal share of the total cost of the covered project; and
 (F)each primary contractor, subcontractor, grant recipient, and subgrantee recipient of the covered project;
 (2)an explanation of any change to the original scope of the covered project, including by the addition or narrowing of the initial requirements of the covered project;
 (3)the original expected date for completion of the covered project; (4)the current expected date for completion of the covered project;
 (5)the original cost estimate for the covered project, as adjusted to reflect increases in the Consumer Price Index for All Urban Consumers, as published by the Bureau of Labor Statistics;
 (6)the current cost estimate for the covered project, as adjusted to reflect increases in the Consumer Price Index for All Urban Consumers, as published by the Bureau of Labor Statistics;
 (7)an explanation for a delay in completion or an increase in the original cost estimate for the covered project, including, where applicable, any impact of insufficient or delayed appropriations; and
 (8)the amount of and rationale for any award, incentive fee, or other type of bonus, if any, awarded for the covered project.
					IICost Openness and Spending Transparency
			201.Disclosure requirements for recipients of Federal funds
 (a)In generalSubchapter III of chapter 13 of title 31, United States Code, is amended by adding at the end the following:
					
						1356.Disclosure requirements for recipients of Federal funds
 (a)In generalAn individual or entity (including a State or local government and a recipient of a Federal research grant) carrying out a program, project, or activity that is, in whole or in part, carried out using Federal funds shall clearly state in any statement, press release, requests for proposal, bid solicitation, or other document describing the program, project, or activity, other than a communication containing not more than 280 characters—
 (1)the percentage of the total costs of the program, project, or activity which will be financed with Federal funds;
 (2)the dollar amount of the Federal funds made available for the program, project, or activity; and (3)the percentage of the total costs of, and dollar amount for, the program, project, or activity that will be financed by nongovernmental sources.
 (b)NoncomplianceIf the Director of the Office of Management and Budget determines that an individual or entity is failing to comply with subsection (a), the Director may direct the head of each agency providing Federal funds to the individual or entity to withhold not more than 25 percent of the amount of Federal funds that would otherwise be provided to the individual or entity, until the date on which the individual or entity complies with subsection (a)..
 (b)Technical and conforming amendmentThe table of sections for subchapter III of chapter 13 of title 31, United States Code, is amended by adding at the end the following:
					1356. Disclosure requirements for recipients of Federal funds..
				IIIEnd-of-Year Fiscal Responsibility
 301.DefinitionsIn this title: (1)Covered periodThe term covered period means the 2-month period immediately preceding the end of a fiscal year.
 (2)Discretionary appropriationsThe term discretionary appropriations has the meaning given the term in section 250(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c)).
 (3)Executive agencyThe term Executive agency has the meaning given the term in section 105 of title 5, United States Code. 302.Requirements for Executive agency spending at the end of a fiscal year (a)In generalExcept as provided in subsection (c), the amount of discretionary appropriations obligated by an Executive agency during each month of a covered period may not exceed the average monthly amount of discretionary appropriations obligated by the Executive agency during the 10-month period immediately preceding the covered period.
 (b)ReportNot later than 60 days after the end of each fiscal year, each Executive agency shall submit to Congress and post on a publicly available website an itemized list of discretionary appropriations obligated by the Executive agency during the covered period immediately preceding the date on which the report is submitted.
 (c)ExceptionThis section shall not apply with respect to any discretionary appropriations obligated by an Executive agency for national security-related activities.
				IVNo Budget, No Pay
 401.DefinitionIn this title, the term Member of Congress— (1)has the meaning given under section 2106 of title 5, United States Code; and
 (2)does not include the Vice President. 402.Timely approval of concurrent resolution on the budget and the appropriations billsIf both Houses of Congress have not approved a concurrent resolution on the budget as described under section 301 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 632) for a fiscal year before October 1 of that fiscal year and have not passed all the regular appropriations bills for the next fiscal year before October 1 of that fiscal year, the pay of each Member of Congress may not be paid for each day following that October 1 until the date on which both Houses of Congress approve a concurrent resolution on the budget for that fiscal year and all the regular appropriations bills.
			403.No pay without concurrent resolution on the budget and the appropriations bills
 (a)In generalNotwithstanding any other provision of law, no funds may be appropriated or otherwise be made available from the United States Treasury for the pay of any Member of Congress during any period determined by the Chairpersons of the Committee on the Budget and the Committee on Appropriations of the Senate or the Chairpersons of the Committee on the Budget and the Committee on Appropriations of the House of Representatives under section 404.
 (b)No retroactive payA Member of Congress may not receive pay for any period determined by the Chairpersons of the Committee on the Budget and the Committee on Appropriations of the Senate or the Chairpersons of the Committee on the Budget and the Committee on Appropriations of the House of Representatives under section 404, at any time after the end of that period.
				404.Determinations
				(a)Senate
 (1)Request for certificationsOn October 1 of each year, the Secretary of the Senate shall submit a request to the Chairpersons of the Committee on the Budget and the Committee on Appropriations of the Senate for certification of determinations made under subparagraphs (A) and (B) of paragraph (2).
 (2)DeterminationsThe Chairpersons of the Committee on the Budget and the Committee on Appropriations of the Senate shall—
 (A)on October 1 of each year, make a determination of whether Congress is in compliance with section 402 and whether Senators may not be paid under that section;
 (B)determine the period of days following each October 1 that Senators may not be paid under section 402; and
 (C)provide timely certification of the determinations under subparagraphs (A) and (B) upon the request of the Secretary of the Senate.
						(b)House of Representatives
 (1)Request for certificationsOn October 1 of each year, the Chief Administrative Officer of the House of Representatives shall submit a request to the Chairpersons of the Committee on the Budget and the Committee on Appropriations of the House of Representatives for certification of determinations made under subparagraphs (A) and (B) of paragraph (2).
 (2)DeterminationsThe Chairpersons of the Committee on the Budget and the Committee on Appropriations of the House of Representatives shall—
 (A)on October 1 of each year, make a determination of whether Congress is in compliance with section 402 and whether Members of the House of Representatives may not be paid under that section;
 (B)determine the period of days following each October 1 that Members of the House of Representatives may not be paid under section 402; and
 (C)provide timely certification of the determinations under subparagraphs (A) and (B) upon the request of the Chief Administrative Officer of the House of Representatives.
 405.Effective dateThis title shall take effect on February 1, 2021. VNo Budget, No Recess 501.No budget, no recessSection 300 of the Congressional Budget Act of 1974 (2 U.S.C. 631) is amended—
 (1)by striking The timetable and inserting the following:  (a)In generalThe timetable; and
 (2)by adding at the end the following:  (b)No budget, no recess (1)Limits in the Senate and House of RepresentativesThe procedures specified in paragraphs (2), (3), and (4) shall apply in the Senate and the procedures specified in paragraphs (2), (3), and (5) shall apply in the House of Representatives—
 (A)on and after April 15 of each year, if the Senate and House of Representatives have not adopted a concurrent resolution on the budget for the next fiscal year; and
 (B)on and after August 1 of each year, if the Senate and House of Representatives have not passed, individually or collectively, all the regular appropriations bills for the next fiscal year.
 (2)No recess or adjournmentDuring a period described in paragraph (1), it shall not be in order in the Senate or the House of Representatives to move to recess or to adjourn for more than 8 hours.
							(3)No official travel
 (A)In generalExcept as provided in subparagraph (B), during a period described in paragraph (1), no amounts may be obligated or expended for official travel by a Member of Congress.
 (B)Return to DCIf a Member of Congress is away from the seat of Government when a period described in paragraph (1) begins, funds may be obligated and expended for official travel by the Member of Congress to return to the seat of Government.
								(4)Additional limits in the Senate
 (A)Determination of presence of a quorumNotwithstanding any provision of the Standing Rules of the Senate, in the Senate, during each day during a period described in paragraph (1), the Presiding Officer shall direct the Clerk to call the roll to ascertain the presence of a quorum—
 (i)at noon; and (ii)at 6:00 p.m.
									(B)Lack of quorum
 (i)In generalIf, upon a calling of the roll under subparagraph (A), it shall be ascertained that a quorum is not present—
 (I)the Presiding Officer shall direct the Clerk to call the names of any absent Senators; and (II)following the calling of the names under subclause (I), the Presiding Officer shall, without intervening motion or debate, submit to the Senate by a yea-and-nay vote the question: Shall the Sergeant-at-Arms be directed to request the attendance of absent Senators?.
 (ii)Direction to compel attendanceIf a quorum is not present 30 minutes after the time at which the vote on a question submitted under clause (i)(II) starts, the Presiding Officer shall, without intervening motion or debate, submit to the Senate by a yea-and-nay vote the question: Shall the Sergeant-at-Arms be directed to compel the attendance of absent Senators?.
 (iii)Arrest of absent senatorsEffective 30 minutes after the Sergeant-at-Arms is directed to compel the attendance of absent Senators under clause (ii), if any Senator not excused under rule XII of the Standing Rules of the Senate is not in attendance, the Senate shall be deemed to have agreed an order that reads as follows: Ordered, That the Sergeant-at-Arms be directed to arrest absent Senators, that warrants for the arrests of all Senators not sick nor excused be issued under the signature of the Presiding Officer and attested by the Secretary, and that such warrants be executed without delay..
 (iv)ReportsNot less frequently than once per hour during proceedings to compel the attendance of absent Senators, the Sergeant-at-Arms shall submit to the Senate a report on absent Senators, which shall—
 (I)be laid before the Senate; (II)identify each Senator whose absence is excused;
 (III)identify each Senator who is absent without excuse; and (IV)for each Senator identified under subclause (III), provide information on the current location of the Senator.
 (C)Regaining the floorIf a Senator had been recognized to speak at the time a call of the roll to ascertain the presence of a quorum was initiated under subparagraph (A), and if the presence of a quorum is established, that Senator shall be entitled to be recognized to speak.
 (D)No suspension of requirementsThe Presiding Officer may not entertain a request to suspend the operation of this paragraph by unanimous consent or motion.
 (E)Consistency with Senate emergency procedures and practicesNothing in this paragraph shall be construed in a manner that is inconsistent with S. Res. 296 (108th Congress) or any other emergency procedures or practices of the Senate.
 (5)Additional limits in the House of RepresentativesNotwithstanding any provision of the Rules of the House of Representatives, in the House of Representatives, during each day during a period described in paragraph (1), each Member of the House of Representatives shall record his or her presence for purposes of establishing a quorum at noon and 6:00 p.m.
 (6)No waiverNotwithstanding section 904(b), paragraphs (2), (3), (4), and (5) of this subsection may not be waived or suspended in the Senate or the House of Representatives.
 (7)Permanent lawNotwithstanding section 904(a), paragraph (3) of this subsection is not enacted as an exercise of the rulemaking power of the Senate or the House of Representatives..
 502.Completion of House action on regular appropriations billsSection 309 of the Congressional Budget Act of 1974 (2 U.S.C. 640) is amended by inserting or August after July.